Name: Council Regulation (EEC) No 1931/88 of 29 June 1988 amending Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c (1) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products
 Type: Regulation
 Subject Matter: Europe;  production;  processed agricultural produce
 Date Published: nan

 No L 170/4 Official Journal of the European Communities 2. 7. 88 COUNCIL REGULATION (EEC) No 1931/88 of 29 June 1988 amending Regulation (EEC) No 775/87 temporarily withdrawing a proportion of the reference quantities mentioned in Article 5c ( 1 ) of Regulation (EEC) No 804/68 on the common organization of the market in milk and milk products THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1109/88 (2), and in particular Article 5c (6) thereof, Having regard to the proposal from the Commission, Whereas Council Regulation (EEC) No 1336/86 of 6 May 1986 fixing compensation for the definitive disconti ­ nuation of milk production (3), as last amended by Regulation (EEC) No 841 /88 (4), provides that where the reference quantities for the producers as a whole are reduced to the quantities set out in Annex I thereto, compensation is- to be paid for the reduction ; whereas Council Regulation (EEC) No 775/87 (*), as last amended by Regulation (EEC) No 1111 /88 (6), provides in addition for the temporary withdrawal of a uniform proportion of the reference quantities of producers ; whereas that suspension is to be offset by the grant of compensation ; whereas the funds for that compensation must be paid directly to each milk producer in Greece ; Whereas a feature of milk production in Greece is the large number of small producers and, as a result of this in particular, it faces major difficulties in reaching sufficiently high quality standards ; whereas the adminis ­ trative task involved in the direct payment of the abovementioned individual compensatory amounts appears out of proportion to the benefit to producers ; whereas it is more effective and more in the interests of producers to authorize the Hellenic Republic to invest the sums concerned in programmes to improve the quality of milk, HAS ADOPTED THIS REGULATION : Article 1 The following is hereby inserted in Regulation (EEC) No 775/87 : 'Article 4a By way of derogation from Article 2 of this Regulation and the second indent of the second subparagraph of Article 2 (5) of Regulation (EEC) No 1336/86, the Hellenic Republic shall use the funds available to finance programmes to improve the quality of milk for the benefit of the producers concerned. Those programmes :  shall be notified to the Commission before 1 September 1988 for the use of the funds for the fourth and fifth periods of application of the additional levy arrangements and before the beginning of each period of application from the sixth period,  shall be approved beforehand by the Commission, in particular as regards the rules and time limits for the utilization of the funds.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from the fourth period of application of the additional levy arrangements . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 29 June 1988 . For the Council The President H. RIESENHUBER (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 110, 29 . 4. 1988 , p. 27. 3) OJ No L 119, 8 . 5 . 1986, p. 21 . ( «) OJ No L 87, 31 . 3 . 1988 , p . 3 . H OJ No L 78, 20 . 3 . 1987, p . 5 . 6) OJ No L 110, 29 . 4 . 1988 , p . 30 .